1    McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5    Attorneys for Plaintiff
     United States of America
6
                                    IN THE UNITED STATES DISTRICT COURT
7
                                        EASTERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,                              CASE NO. 1:19-CR-00223 NONE-SKO
9
                                   Plaintiff,               STIPULATION AND ORDER TO CONTINUE
10                                                          STATUS CONFERENCE
                             v.
11
     MIGUEL DENIZ,
12
                                  Defendant.
13

14
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States Attorney and
15
     Kimberly A. Sanchez, Assistant U.S. Attorney and Steven Crawford, attorney for the defendant, that the
16
     status conference set for March 16, 2020 at 1:00 pm before the Honorable Sheila K. Oberto be continued to
17
     June 15, 2020 at 1:00 p.m. The reasons for the request are: 1) defense requested some supplemental
18
     discovery and the government is looking into the request; 2) the parties need additional time for further
19
     investigation; and 3) the parties need additional time for plea negotiations. Additionally, given the issues
20
     surrounding COVID-19 and efforts to avoid public gatherings, both parties are in favor of a continuance to
21
     address those issues.
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

       Stipulation                                          1
30
1             The parties further request the Court to enter an Order finding that the "ends of justice" served by a

2    continuance outweigh the interest of the public and the defendant in a speedy trial, and that the delay through

3    June 15, 2020 is excluded from the Act's time limits pursuant to 18 U.S.C. § 3161(h)(7)(A).

4

5             Dated: March 16, 2020                                   Respectfully submitted,

6                                                                     McGREGOR W. SCOTT
                                                                      United States Attorney
7

8
                                                              By      /s/ Kimberly A. Sanchez
9                                                                     KIMBERLY A. SANCHEZ
                                                                      Assistant U.S. Attorney
10
              Dated: March 16, 2020                                   /s/ Steven Crawford
11                                                                    STEVEN CRAWFORD
                                                                      Attorney for Defendant
12

13

14   IT IS SO ORDERED.

15   Dated:      March 16, 2020                                       /s/   Sheila K. Oberto               .
16                                                         UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

      Stipulation                                            2
30
